Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 11/08/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 11/08/2021 have been considered and approved by the examiner.
Specification
The disclosure is objected to because of the following informalities:  in para [0001], please add, “now U.S. Patent No. 11,171,121,” after March 31, 2020,”
Appropriate correction is required.

Claim Objections
Claims 12-15 are objected to because of the following informalities:  
The limitation, “each electrically coupling corresponding ones of the first plurality of interconnect pads and of the third plurality of interconnect pads”, as recited in claim 12 is not consistent as to number. The word “each” is clearly singular and yet said ‘each’ is being coupled on two occasions to a plurality of other elements. The phrase “each electrically coupling to a corresponding one [[s]] of the first plurality of interconnect pads and to a corresponding one of the third plurality on interconnect pads” is suggested as a replacement.
The limitation, “each electrically coupling corresponding ones of the second plurality of interconnect pads and of the fourth plurality of interconnect pads”, as recited in claim 14 is not consistent as to number. The word “each” is clearly singular and yet said ‘each’ is being coupled on two occasions to a plurality of other elements. The phrase “each electrically coupling to a corresponding one [[s]] of the second plurality of interconnect pads and to a corresponding one of the fourth plurality on interconnect pads” is suggested as a replacement.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations, “such that the first and third interconnect pads can be bridged by a first interconnect structure, and (2) the second interconnect pad is aligned with the fourth interconnect pad such that the second and fourth interconnect pads can be bridged by a second interconnect structure” are unclear with regard to the limits of the claim. Are the recited interconnect structure preformed through a separate process? If so, then the claim is ill-founded, because the interconnect structure have not been properly distinguished as having a separate origin from the remainder of the device. Or are they to be formed as part of the formation of the device, thereby being integral to the device? In any case, Applicant must clearly explain in the claims what are the features of the device that make these bridging possible since without this, an ordinary practitioner would not be able to avoid infringing on the claim. The examiner notes further that including all the limitations of claim 3 and into claim 1 and of claim 5 into claim 4 (merely as an example) would make clear what sort of interconnect structure are intended, and the matter of ‘bridging’ is then, in the opinion of the examiner, clear enough to resolve this ambiguity.
Regarding claim 16, the limitation, “positioned to be optionally bridged by a second interconnect structure” is unclear with regard to the limits of the claim. Are the recited interconnect structures pre-formed through a process carried out by others? If so, then the claim is ill-founded, because the interconnect structure have not been properly distinguished as having a separate origin from the remainder of the device. Or are they to be formed as part of the formation of the device, thereby being integral to the device? In any case, Applicant must clearly explain in the claims what are the features of the device that make these bridgings possible, since without this, an ordinary practitioner would not be able to avoid infringing on the claims, even if no bridging was carried out.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


    PNG
    media_image1.png
    341
    611
    media_image1.png
    Greyscale

LEE et al. (US 20070170575 A1) teaches/shows in Fig. 13, a semiconductor package comprising: a package substrate (140); a first semiconductor die (112) mounted to the package substrate, the first semiconductor die (112) including: a first plurality of interconnect pads (118) (see Fig. 3 in para [0032}). LEE fails to teach the limitations of the claimed invention set forth in claim 11.

Claim 11 is allowed for the reason set forth in ¶0008 above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816